Title: From Thomas Jefferson to Robert Gamble, 8 December 1793
From: Jefferson, Thomas
To: Gamble, Robert



Dear Sir
Philadelphia Dec. 8. 1793.

I think I mentioned to you either verbally or by letter that I had the model of a threshing machine arrived at New York which I set great store by, and had taken the liberty of directing to be forwarded to Richmond to your address. My friend at New-York now writes me that he has sent it by the Ellice Capt. Weymouth bound for Richmond. Will you be so good as to receive it and hold it till the order of Mr. Randolph, as I expect it is too delicate to be moved in a waggon. I shall be myself at Monticello by the 14th. of January, when, should no safe opportunity have occurred of forwarding it thither, I shall be able to make one. I am with great esteem Dr. Sir Your most obedt. servt

Th: Jefferson

